Exhibit 10.4

THIRD AMENDED AND RESTATED
HYATT HOTELS CORPORATION
LONG-TERM INCENTIVE PLAN
ARTICLE 1.
HISTORY AND PURPOSE
The Hyatt Hotels Corporation Long-Term Incentive Plan (the “Original Plan”) was
originally adopted by Hyatt Hotels Corporation (formerly known as Global Hyatt
Corporation), a Delaware corporation (the “Company”) effective February 14, 2006
as a means of assisting the Company in attracting and retaining qualified
non-employee directors, executive and other key employees and to promote the
success of the Company by providing certain non-employee directors, executives
and other key employees of the Company with a shared interest in increasing the
value of the Company and sustaining its growth. The Original Plan was
subsequently amended and restated effective May 12, 2008 and June 10, 2013 in
the form of the Second Amended and Restated Hyatt Hotels Corporation Long-Term
Incentive Plan (the “Second Amended and Restated Plan”). The following is a
further amendment, restatement and continuation of the Second Amended and
Restated Plan in the form of this Third Amended and Restated Hyatt Hotels
Corporation Long-Term Incentive Plan (the “Plan”), which is intended to clarify
certain provisions contained in the Second Amended and Restated Plan and to add
certain best practices, in each case, without materially revising any terms or
conditions of the Second Amended and Restated Plan.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.2    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 11.6, or which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.3    “Affiliate” means as to any Person any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. “Control”







CH\2199842.5

--------------------------------------------------------------------------------



for these purposes shall mean the ability to influence, direct or otherwise
significantly affect the major policies, activities or action of any person or
entity, and the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
2.4    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalent award, a Deferred
Stock award, a Stock Payment award or a Stock Appreciation Right, which may be
awarded or granted under the Plan (collectively, “Awards”).
2.5    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including, without limitation, through electronic medium, which shall contain
such terms and conditions with respect to an Award as the Administrator shall
determine consistent with the Plan.
2.6    “Award Limit” shall mean with respect to Awards that shall be payable in
Common Stock or in cash, as the case may be, the respective limit set forth in
Section 3.3.
2.7    “Board” shall mean the Board of Directors of the Company.
2.8    “Change in Control” shall mean the date any Person or two or more Persons
acting in concert (other than (i) any Pritzker Affiliate or (ii) any Pritzker
Affiliate along with any other stockholder which, together with its Affiliates,
owns more than 5% of the combined voting power or the Voting Stock as of June
30, 2009 (a “Non-Pritzker Affiliate Existing Shareholder”) so long as Pritzker
Affiliates continue to own more Voting Stock than such Non-Pritzker Affiliate
Existing Shareholder) shall have acquired “beneficial ownership,” directly or
indirectly, of, or shall have acquired by contract or otherwise, Voting Stock of
the Company (or other securities convertible into such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of the
Company. As used herein, “beneficial ownership” shall have the meaning provided
in Rule 13d-3 of the Exchange Act. The Administrator shall have full and final
authority, which shall be exercised in its discretion, to determine conclusively
whether a Change in Control of the Company has occurred and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided, that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5) shall be made consistent with
such regulation.
2.9    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.10    “Committee” shall mean the Compensation Committee of the Board, or such
other committee or subcommittee appointed by the Board, as provided in
Section 11.1; provided that if not all the members of the Committee are “outside
directors” within the meaning of Section 162(m) of the Code, then all actions of
the Committee with respect to Performance- Based Compensation shall be taken by
a subcommittee of the Committee who are “outside directors” within the meaning
of Section 162(m) of the Code.

2






CH\2199842.5

--------------------------------------------------------------------------------



2.11    “Common Stock” shall mean the Class A Common Stock of the Company, par
value $0.01 per share.
2.12    “Company” shall mean Hyatt Hotels Corporation, a Delaware corporation.
2.13    “Consultant” shall mean any consultant or adviser to the Company or of
any Subsidiary that qualifies as a consultant under the applicable rules of the
Securities and Exchange Commission for registration of shares on a Form S-8
Registration Statement.
2.14    “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.”
2.15    “Deferred Stock” shall mean a right to receive Common Stock awarded
under Section 8.4.
2.16    “Director” shall mean a member of the Board, or as applicable, a member
of the board of directors of a Subsidiary.
2.17    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.2.
2.18    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.19    “Effective Date” shall mean December 10, 2015.
2.20    “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
2.21    “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of any
Subsidiary.
2.22    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
2.23    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.24    “Family Business Unit” shall mean any business entity owned or
controlled directly or indirectly by or for the benefit of members of the
Pritzker Family.
2.25    “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all

3






CH\2199842.5

--------------------------------------------------------------------------------



classes of stock of the Company or any Subsidiary or parent corporation thereof
(as defined in Section 424(e) of the Code).
2.26    Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.
2.27    “Non-Employee Director” shall mean a Director who is not an Employee.
2.28    “Non-Qualified Stock Option” shall mean an Option that is not intended
to be an Incentive Stock Option.
2.29    “Option” shall mean a right to purchase shares of Common Stock at a
specified exercise price, granted under Article 5. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall be Non-Qualified
Stock Options.
2.30    “Participant” shall mean a person who has been granted an Award under
the Plan.
2.31    “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.1.
2.32    “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.
2.33    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation and
(D) amortization), (ii) economic value-added (as determined by the Committee),
(iii) sales or revenue, (iv) net income (either before or after taxes), (v) cash
flow (including, but not limited to, operating cash flow and free cash flow),
(vi) return on capital, (vii) return on invested capital, (viii) return on
assets, (ix) return on stockholders’ equity, (x)  stockholder return,
(xi) return on sales, (xii) gross or net profit, (xiii) costs, (xiv) funds from
operations, (xv) expenses, (xvi) productivity (xviii) operating margin, (xix)
operating efficiency, (xx) customer satisfaction, (xvi) working capital,
(xxii) earnings per share, (xxiii) price per share of common stock,
(xxiv) market share, (xxv) chain results, (xxvi) gross operating profit,
(xxvii) capital development, (xxvii) implementation or completion of critical
projects, (xxviii)  branding, (xxix) organizational or succession planning,
(xxx) management or licensing fee growth, (xxxi) guest satisfaction top box
scores, (xxxii) Net Promoter Score, (xxxiii) RevPAR (revenue per available
room), (xxxiv) management fees, and (xxxv) growth in hotels, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.

4






CH\2199842.5

--------------------------------------------------------------------------------



(b)    The Committee, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items relating
to changes in tax laws, or (xv) items relating to any other unusual or
nonrecurring events or changes in applicable law, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made at the time the Performance
Goals are set and within the time prescribed by, or otherwise in compliance
with, Section 162(m) of the Code.
2.34    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Committee for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards.
2.35    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, an Award.
2.36    “Person” means an individual, a company, a partnership, a joint venture,
a limited liability company or limited liability partnership, an association, a
trust, estate or other fiduciary, any other legal entity, and any governmental
authority.
2.37    “Plan” shall mean this Third Amended and Restated Hyatt Hotels
Corporation Long-Term Incentive Plan, as it may be further amended or restated
from time to time.
2.38    “Pritzker Affiliate” means (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in clauses
(i), (ii) or (iii). “Control” for these purposes shall mean the ability to
influence, direct or otherwise significantly affect the major policies,
activities or action of any person

5






CH\2199842.5

--------------------------------------------------------------------------------



or entity, and the terms “controlling,” “controlled by” and “under common
control with” have correlative meanings.
2.39    “Pritzker Family” shall mean all of the lineal descendants of Nicholas
J. Pritzker (deceased) and all of their respective spouses and former spouses
and children.
2.40    “Restricted Stock” shall mean Common Stock awarded under Article 7 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.41    “Restricted Stock Units” shall mean the right to receive Common Stock
awarded under Section 8.5.
2.42    “Rule 144 Offering” shall mean an offering of the securities of the
Company (or its corporate parent) to the public that satisfies the requirements
of Rule 144 under the Securities Act or in a private placement of securities
similar in form and content to an offering that would satisfy Rule 144.
2.43    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.44    “Share Value” shall mean, as of any given date, the fair market value of
a share of Common Stock determined as follows:
(a)    If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, the
Share Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, the Share Value shall be the
mean of the high bid and low asked prices for such date or, if there are no high
bid and low asked prices for a share of Common Stock on such date, the high bid
and low asked prices for a share of Common Stock on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established stock exchange or
a national market system nor regularly quoted by a recognized securities dealer,
the Share Value shall be the determined by the Administrator in its discretion
based upon either:
(i)    an appraisal as of the most recent Valuation Date. Such appraisal is
intended to reflect a reasonable valuation of the Company as contemplated by
Treasury Regulation §1.409A-1(b)(5)(iv)(B)(2)(i), or any successor thereto. As
such, the appraisal shall be made by a

6






CH\2199842.5

--------------------------------------------------------------------------------



qualified independent firm designated by the Administrator, which firm is of a
national reputation and has relevant experience in performing such valuations.
The appraisal firm shall use valuation principles and methods substantially
similar to those used in the appraisals historically performed for the Company
in 2007, including, but not limited to, those related to enterprise value and
the absence of any discount for lack of marketability or minority interest, or
of any premium for control; or
(ii)    the price paid for each share of Common Stock in a transaction between a
willing buyer and a willing seller, neither under compulsion to buy or sell;
provided, however, that transactions between the Company and any Family Business
Unit or member of the Pritzker Family shall not be considered for this purpose.
2.45    “Stock Appreciation Right” means a right granted pursuant to Article 9
to receive a payment equal to the excess of the Share Value of a specified
number of shares of Common Stock on the date the Stock Appreciation Right is
exercised over an exercise price set forth in the applicable Award Agreement.
2.46    “Stock Payment” shall mean (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a bonus, deferred compensation or other arrangement, awarded under
Section 8.3.
2.47    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.
2.48    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.49    “Termination of Service” shall mean,
(a)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding a termination where there is a simultaneous
commencement of employment with the Company or any Subsidiary.
(b)    As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding: (i) a termination where there

7






CH\2199842.5

--------------------------------------------------------------------------------



is simultaneous employment by the Company (or a Subsidiary) of such person and
(ii) a termination which is followed immediately by such Participant becoming a
Consultant.
(c)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding: (i) a termination where there is
an immediate reemployment or continuing employment of a Participant by the
Company or any Subsidiary, (ii) a termination which is followed immediately by
such Participant becoming a Consultant, (iii) a termination where the former
employee continues as a Non-Employee Director, and (iv) at the discretion of the
Administrator, a termination which results in a temporary severance of the
employee-employer relationship.
(d)    The Administrator, in its discretion, shall determine the effect of all
matters and questions relating to Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause. and all questions of whether particular leaves of absence
constitute Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or Non-Employee Director or other
change in the employee-employer relationship shall constitute a Termination of
Service if, and to the extent that such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Participant’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Subsidiary employing or contracting with such Participant ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).
2.50    “Valuation Date” shall mean the immediately preceding December 31 or a
date after such December 31 as the Administrator shall declare to be a Valuation
Date in order to update the Share Value to reflect events subsequent to such
December 31 that may materially affect the Share Value.
2.51    “Voting Stock” means, with respect to the Company, each class of
securities the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of the Company, even though the right so to vote has been suspended
by the happening of such a contingency.
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Section 12.2 and Sections 3.1(b) and (c), the aggregate number
of shares of Common Stock which may be issued or transferred pursuant to Awards
under the Plan is 14,375,000.

8






CH\2199842.5

--------------------------------------------------------------------------------



(b)    To the extent that an Award terminates, expires, is settled in cash or
lapses for any reason without the delivery of shares to the Participant, then
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award pursuant to the Plan. Any shares of Common Stock tendered
or withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall count against the shares available for grants of
Awards pursuant to the Plan. Any shares of Common Stock repurchased by the
Company at the same price paid by the Participant so that such shares are
returned to the Company will again be available for Awards. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no shares of Common Stock
may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.
(c)    Substitute Awards shall not reduce the shares of Common Stock authorized
for grant under the Plan, except as may be required by reason of Section 422 of
the Code. Additionally, in the event that a company acquired by the Company or
any Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the shares of Common Stock authorized for grant under the Plan;
provided that Awards using such available shares of Common Stock shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.
3.2    Stock Distributed. Any Common Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock or
treasury Common Stock.
3.3    Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 12.2:
(a)    the maximum aggregate number of shares of Common Stock with respect to
one or more Awards that may be granted to any one Employee during any calendar
year shall be 1,000,000;
(b)    the maximum aggregate amount of cash that may be paid in cash to any one
Employee under the terms of the Plan during any calendar year with respect to
one or more Awards payable in cash shall be $5,000,000; and
(c)    the maximum value of Awards (as determined by the Administrator) that may
be granted to any Non-Employee Director during any one calendar year shall not
exceed the greater of 500,000 shares of Common Stock or $500,000 (based on the
sum of (i) the amount of any cash based Award and (ii) the grant date fair value
determined as of the grant date in accordance with

9






CH\2199842.5

--------------------------------------------------------------------------------



Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto for any share based Awards).
To the extent required by Section 162(m) of the Code, shares of Common Stock
subject to Awards which are canceled shall continue to be counted against the
Award Limit.


ARTICLE 4.
GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, consistent with the
requirements of the Plan. Although, Awards may not be granted each year to
Eligible Individuals, once an Eligible Individual has been granted an Award they
will be considered a Participant and a participant in this Plan until all Awards
held by such Eligible Individual are exercised, paid out or otherwise
terminated. Except as provided in Section 4.6 regarding the grant of Awards
pursuant to the Non-Employee Director Compensation Program, no Eligible
Individual shall have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including, without limitation, any
amendment to Rule 16b‑3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
4.4    At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Participant any right to continue in the employ
of, or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Participant and the Company or any Subsidiary.
4.5    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Non-Employee Directors
or Consultants, or in order to comply with the

10






CH\2199842.5

--------------------------------------------------------------------------------



requirements of any foreign stock exchange, the Administrator, in its
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign stock exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3.1 or the Award Limit; and (e) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals or listing
requirements of any such foreign stock exchange. Notwithstanding the foregoing,
the Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Code, the Exchange Act, the Securities Act or
any other securities law or governing statute or any other applicable law.
4.6    Non-Employee Director Awards. The Committee, in its sole discretion, may
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written nondiscretionary formula established by the Committee (the
“Non-Employee Director Compensation Program”), subject to the limitations of the
Plan. The Non-Employee Director Compensation Program shall set forth the type of
Award(s) to be granted to Non-Employee Directors, the number of shares of Common
Stock to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Committee shall determine in its sole
discretion. The Non-Employee Director Equity Compensation Program may be
modified by the Committee from time to time in its sole discretion.
ARTICLE 5.
GRANTING OF OPTIONS
5.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
discretion, on such terms and conditions as it may determine consistent with the
Plan.
5.2    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Participant, to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code. To the extent that the aggregate fair market value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Participant during any calendar year under the Plan, and all
other plans of the Company and any Subsidiary or parent corporation thereof (as
defined in Section 424(e) of the Code), exceeds $100,000, the Options shall be
treated as Non-Qualified Stock Options to the extent required by Section 422 of
the Code. The rule set forth in the preceding sentence shall

11






CH\2199842.5

--------------------------------------------------------------------------------



be applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the fair market value of the Common
Stock shall be determined as of the time the respective Options were granted.
5.3    Option Exercise Price. The exercise price per share of Common Stock
subject to each Option shall be set by the Administrator, but shall not be less
than 100% of the Share Value on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Share Value on the date the Option is granted
(or the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code).
5.4    Option Term. The term of each Option shall be set by the Administrator in
its discretion; provided, however, that the term shall not be more than ten (10)
years from the date the Option is granted, or five (5) years from the date an
Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including, without limitation,
the time period following a Termination of Service, during which the Participant
has the right to exercise the vested Options, which time period may not extend
beyond the term of the Option term. Except as limited by requirements of Section
409A of the Code or Section 422 of the Code and regulations and rulings
thereunder, the Administrator may extend the term of any outstanding Option, and
may extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Participant, and may amend any
other term or condition of such Option relating to such a Termination of
Service.
5.5    Option Vesting.
(a)    The period during which the right to exercise, in whole or in part, an
Option vests in the Participant shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, or any other criteria selected by
the Administrator. At any time after grant of an Option, the Administrator may,
in its discretion and subject to whatever terms and conditions it selects,
accelerate the period during which an Option vests.
(b)    No portion of an Option which is unexercisable at Termination of Service
shall thereafter become exercisable, except as may be otherwise provided by the
Administrator either in the Award Agreement or by action of the Administrator
following the grant of the Option.
5.6    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Share Value per share on the date of grant, provided, that the excess of: (a)
the aggregate Share Value (as of the date such Substitute Award is granted) of
the shares subject to the Substitute Award, over (b) the aggregate exercise
price thereof does not exceed the excess of: (x) the aggregate fair market value
(as of the time immediately preceding the transaction giving rise to the
Substitute Award, such fair market value to be determined by the

12






CH\2199842.5

--------------------------------------------------------------------------------



Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
5.7    Substitution of Stock Appreciation Rights. The Administrator may provide
in the Award Agreement evidencing the grant of an Option that the Administrator,
in its discretion, shall have the right to substitute a Stock Appreciation Right
for such Option at any time prior to or upon exercise of such Option; provided,
that such Stock Appreciation Right shall be exercisable with respect to the same
number of shares of Stock for which such substituted Option would have been
exercisable.
ARTICLE 6.
EXERCISE OF OPTIONS
6.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.
6.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity or in such manner as designated by the
Administrator, or his, her or its office, as applicable:
(a)    A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 10.3
by any person or persons other than the Participant, appropriate proof of the
right of such person or persons to exercise the Option; and
(d)    Full payment of the exercise price and applicable withholding taxes to
the Company for the shares with respect to which the Option, or portion thereof,
is exercised, in a manner permitted by Sections 10.1 and 10.2.
6.3    Notification Regarding Disposition. The Participant shall give the
Company prompt notice of any disposition of shares of Common Stock acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of granting (including, without limitation,

13






CH\2199842.5

--------------------------------------------------------------------------------



the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code) such Option to such Participant, or (b) one year after the
transfer of such shares to such Participant.

ARTICLE 7.
AWARD OF RESTRICTED STOCK
7.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals. The Administrator shall determine the terms and conditions,
including, without limitation, the restrictions applicable to each award of
Restricted Stock, consistent with the Plan, and may impose such conditions on
the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
7.2    Rights as Stockholders. Subject to Section 7.4, and further subject to
the restrictions in the relevant Award Agreement, upon issuance of Restricted
Stock, the Participant shall have, unless otherwise provided by and in the
discretion of the Administrator, all the rights of a stockholder with respect to
said shares; provided, however, that, in the discretion of the Administrator,
any extraordinary distributions with respect to the Common Stock shall be
subject to the restrictions set forth in Section 7.3.
7.3    Restrictions. All shares of Restricted Stock (including, without
limitation, any shares received by Participants with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, Company performance, individual
performance or other criteria selected by the Administrator. By action taken
after the Restricted Stock is issued, the Administrator may, on such terms and
conditions as it may determine to be appropriate, accelerate the vesting of such
Restricted Stock by removing any or all of the restrictions imposed by the terms
of the Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.
7.4    Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company
without consideration. If a price was paid by the Participant for the Restricted
Stock,

14






CH\2199842.5

--------------------------------------------------------------------------------



upon a Termination of Service, the Company shall have the right to repurchase
from the Participant the unvested Restricted Stock then subject to restrictions
at a cash price per share equal to the price paid by the Participant for such
Restricted Stock or such other amount as may be specified in the Award Agreement
The Administrator in its discretion may provide that in the event of certain
events, including, without limitation, a Change in Control, the Participant’s
death, retirement or disability or any other specified Termination of Service or
any other event, the Participant’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase.
7.5    Evidence of Issuance of Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine, including electronically. Any certificates issued, or book entries
evidencing shares of Restricted Stock must include an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, in its discretion, retain physical
possession of any stock certificate until such time as all applicable
restrictions lapse.
7.6    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE 8.
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS, RESTRICTED STOCK UNITS
8.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards to any
Eligible Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods and in such amounts as may be determined by the
Administrator. Performance Awards may be paid in cash, shares of Common Stock,
or both, as determined by the Administrator.
(b)    Without limiting Section 8.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Participant which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 13.

15






CH\2199842.5

--------------------------------------------------------------------------------



8.2    Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award is granted
to a Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Administrator. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator; provided, however respect to any Award with performance-based
vesting, dividends which are paid prior to vesting shall only be paid out to the
Holder to the extent that the performance-based vesting conditions are
subsequently satisfied and the Award vests.
8.3    Stock Payments. Stock Payments may be granted by the Administrator to
Eligible Individuals. The number or value of shares of any Stock Payment shall
be determined by the Administrator and may be based upon any criteria selected
by the Administrator, including, without limitation, service to the Company or
any Subsidiary. Stock Payments may, but are not required to be made in lieu of
base salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.
8.4    Deferred Stock. Deferred Stock awards may be granted by the Administrator
to Eligible Individuals. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on such criteria, including,
without limitation, service to the Company or any Subsidiary, as the
Administrator selects, in each case on a specified date or dates or over any
period or periods determined by the Administrator. Common Stock underlying a
Deferred Stock award will not be issued until the Deferred Stock award has
vested, pursuant to a vesting schedule or other conditions or criteria set by
the Administrator. Unless otherwise provided by the Administrator, a Participant
holding Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Award has vested and the
Common Stock underlying the Award has been issued to the Participant.
8.5    Restricted Stock Units. The Administrator is authorized to make grants of
Restricted Stock Units to Eligible Individuals, on such terms and conditions as
determined by the Administrator. The Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including, without limitation, service to the Company or any
Subsidiary, in each case on a specified date or dates or over any period or
periods, as the Administrator determines. The Administrator shall specify, or
permit the Participant to elect, the conditions and dates upon which the shares
of Common Stock underlying the Restricted Stock Units which shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
subject to compliance with Section 409A of the Code. On the distribution dates,
the Company shall issue to the Participant one unrestricted, fully transferable
share of Common Stock for each vested and nonforfeitable Restricted Stock Unit.
8.6    Term. The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its discretion.

16






CH\2199842.5

--------------------------------------------------------------------------------



8.7    Exercise or Purchase Price. The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a share of Common Stock, unless
otherwise permitted by applicable state law.
8.8    Exercise upon Termination of Service. A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its discretion may provide that the Performance Award, Dividend Equivalent
award, Deferred Stock award, Stock Payment award and/or Restricted Stock Unit
award may be exercised or distributed subsequent to a Termination of Service in
certain events, including, without limitation, a Change in Control, the
Participant’s death, retirement or disability or any other specified Termination
of Service.
ARTICLE 9.
AWARD OF STOCK APPRECIATION RIGHTS
9.1    Granting of Stock Appreciation Rights to Eligible Individuals.
(a)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its discretion, on such terms and
conditions as it may determine consistent with the Plan.
(b)    A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by subtracting the exercise price per share of the Stock
Appreciation Right from the Share Value on the date of exercise of the Stock
Appreciation Right and then multiplying the difference by the number of shares
of Common Stock with respect to which the Stock Appreciation Right shall have
been exercised, subject to any limitations the Administrator may impose.
9.2    Exercise Price. The exercise per share of Common Stock subject to each
Stock Appreciation Right shall be set by the Administrator, but shall not be
less than 100% of the Share Value on the date the Stock Appreciation Right is
granted.
9.3    Stock Appreciation Right Vesting.
(a)    The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Participant shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Subsidiary, or any other criteria selected by the Administrator. At any time
after grant of a Stock

17






CH\2199842.5

--------------------------------------------------------------------------------



Appreciation Right, the Administrator may, in its discretion and subject to
whatever terms and conditions it selects, accelerate the period during which an
Stock Appreciation Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
9.4    Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity or in such manner as
designated by the Administrator, or his, her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed or otherwise
acknowledged electronically by the Participant or other person then entitled to
exercise the Stock Appreciation Right or such portion of the Stock Appreciation
Right;
(b)    Such representations and documents as the Administrator, in its
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
(c)    In the event that the Stock Appreciation Right shall be exercised
pursuant to Section 10.3 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.
9.5    Payment. Payment of the amounts determined under Section 9.1(b) above
shall be made in Common Stock (based on its Share Value as of the date the Stock
Appreciation Right is exercised) unless due to the occurrence of unusual events,
the Administrator shall determine that such payment shall be made in cash. If
shares of Common Stock are deliverable upon exercise of the Stock Appreciation
Right, then any fractional shares shall be paid in cash.
ARTICLE 10.
ADDITIONAL TERMS OF AWARDS
10.1    Payment. The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) shares of Common
Stock (including, without limitation, in the case of payment of the exercise
price of an Award, shares of Common Stock issuable pursuant to the exercise of
the Award) or shares of Common Stock held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Share Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a notice

18






CH\2199842.5

--------------------------------------------------------------------------------



that the Participant has placed a market sell order with a broker with respect
to shares of Common Stock then issuable upon exercise or vesting of an Award,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required, provided, that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other property acceptable to the
Administrator. The Administrator shall also determine the methods by which
shares of Common Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.
10.2    Tax Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including, without limitation, the Participant’s employment, social welfare or
other tax obligations) required by law to be withheld with respect to any
taxable event concerning a Participant arising as a result of the Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement allow a Participant to elect to have the Company withhold shares of
Common Stock otherwise issuable under an Award (or allow the surrender of shares
of Common Stock). The number of shares of Common Stock which may be so withheld
or surrendered shall be limited to the number of shares which have a Share Value
on the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The Administrator shall determine the fair
market value of the Common Stock, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
shares of Common Stock to pay the Option exercise price or any tax withholding
obligation.
10.3    Transferability of Awards.
(a)    Except as otherwise provided in Section 10.3(b) or other agreements
entered into between the Company and any Participant:
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including,

19






CH\2199842.5

--------------------------------------------------------------------------------



without limitation, bankruptcy), and any attempted disposition thereof shall be
null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence; and
(iii)    During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Participant,
any exercisable portion of an Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.
(b)    Notwithstanding Section 10.3(a), the Administrator, in its discretion,
may determine to permit a Participant to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees (as defined
below), subject to the following terms and conditions: (i) an Award transferred
to a Permitted Transferee shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii) any Award which is transferred to a Permitted Transferee shall continue to
be subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and
(iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation,
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer. For
purposes of this Section 10.3(b), “Permitted Transferee” shall mean, with
respect to a Participant, any “family member” of the Participant, as defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transferee specifically approved by the
Administrator after taking into account any state, federal, local or foreign tax
and securities laws applicable to transferable Awards.
(c)    Notwithstanding Section 10.3(a), a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator.
10.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common

20






CH\2199842.5

--------------------------------------------------------------------------------



Stock pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Common Stock are listed or traded, and the shares of Common Stock are covered by
an effective registration statement or applicable exemption from registration.
In addition to the terms and conditions provided herein, the Board may require
that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.
(b)    All Common Stock certificates delivered pursuant to the Plan and all
shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Common Stock is listed, quoted, or traded. The
Administrator may place legends on any Common Stock certificate or book entry to
reference restrictions applicable to the Common Stock.
(c)    The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including, without limitation, a
window-period limitation, as may be imposed in the discretion of the
Administrator.
(d)    The Administrator may impose a holding period and transfer conditions
and/or restrictions on any shares of Common Stock received under an Award
pursuant to the Plan as it may deem advisable, including, without limitation,
but not limited to requiring the Participant to enter into a stockholders or
other agreement relating to such matters.
(e)    No fractional shares of Common Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding down.
(f)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Common Stock issued in connection with any Award and
instead such shares of Common Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
10.5    Forfeiture and Clawback Provisions.
(a)    Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Participant
to agree by separate written instrument, that: (i)(A) any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of the Award, or upon the receipt or resale of any
Common Stock underlying the Award, must be paid to the Company, and (B) the
Award shall terminate and any unexercised portion of the Award (whether or not
vested) shall be forfeited, if

21






CH\2199842.5

--------------------------------------------------------------------------------



(ii)(A) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, (B) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the
Administrator, or (C) the Participant incurs a Termination of Service for
“cause” (as such term is defined in the discretion of the Administrator, or as
set forth in a written agreement relating to such Award between the Company and
the Participant).
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Common Stock
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, the Company’s
Compensation Recovery Policy and any claw-back policy adopted to comply with the
requirements of applicable law, including without limitation the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.
10.6    Prohibition on Repricing. Subject to Section 12.2, the Administrator
shall not, without the approval of the stockholders of the Company, (i)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per share, or (ii) cancel any Option or Stock Appreciation
Right in exchange for cash or another Award when the Option or Stock
Appreciation Right price per share exceeds the Share Value of the underlying
shares of Common Stock. Subject to Section 12.2, the Administrator shall have
the authority, without the approval of the stockholders of the Company, to amend
any outstanding Award to increase the price per share or to cancel and replace
an Award with the grant of an Award having a price per share that is greater
than or equal to the price per share of the original Award.
ARTICLE 11.
ADMINISTRATION
11.1    Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and shall consist
solely of two or more Non-Employee Directors appointed by and holding office at
the pleasure of the Board, each to qualify as a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act or any successor rule, and as an
“independent director” under the rules of the New York Stock Exchange (or other
principal securities market on which shares of Stock are traded and two of whom
shall also qualify as an “outside director” for purposes of Section 162(m) of
the Code; provided, that any action taken by the Committee shall be valid and
effective, whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 11.1 or otherwise provided in any charter of the
Committee. With respect to any Awards which are intended to be Performance-Based
Compensation, all actions taken by the Administrator shall be taken solely by
members of the Committee who are “outside directors’ for purposes of Section
162(m) of the Code. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may

22






CH\2199842.5

--------------------------------------------------------------------------------



resign at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing, (a)
the full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 11.6.
11.2    Duties and Powers of the Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Any such grant
or award under the Plan need not be the same with respect to each Participant.
Any such interpretations and rules with respect to Incentive Stock Options shall
be consistent with the provisions of Section 422 of the Code. In its discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan except with respect to matters which
under Rule 16b‑3 under the Exchange Act or any successor rule, or Section 162(m)
of the Code, or any regulations or rules issued thereunder, are required to be
determined in the discretion of the Committee.
11.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, as long as the Committee is the Administrator, a
majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, and acts
approved in writing by all members of the Committee in lieu of a meeting, shall
be deemed the acts of the Committee. Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.
11.4    Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:
(a)    Select and designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Participant;
(c)    Determine the number of Awards to be granted and the number of shares of
Common Stock to which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any Performance Criteria, any reload provision, any restrictions
or limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, any provisions related to non-competition,
non-

23






CH\2199842.5

--------------------------------------------------------------------------------



solicitation, confidentiality, and recapture of gain on an Award, based in each
case on such considerations as the Administrator in its discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;
(f)        Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)        Interpret the terms of, and any matter arising pursuant to, the Plan
or any Award Agreement; and
(j)        Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.
11.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
11.6    Delegation of Authority. To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 11; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other applicable law. Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 11.6 shall serve in such capacity at the pleasure of the
Board and the Committee.
ARTICLE 12.
MISCELLANEOUS PROVISIONS
12.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended

24






CH\2199842.5

--------------------------------------------------------------------------------



or terminated at any time or from time to time by the Administrator. However,
without prior approval of the Company’s stockholders no amendment may, except as
provided in Section 12.2, (i) increase the limits imposed in Section 3.1 on the
maximum number of shares which may be issued under the Plan, (ii) increase the
Award Limit, or (iii) decrease the exercise price of any outstanding Option or
any Stock Appreciation Right granted under the Plan. Stockholder approval shall
be by a vote of a majority of the votes cast at a meeting or a majority of the
Company’s stockholders if action is taken by written consent. Except as provided
in Section 12.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Participant, impair any rights or obligations under
any Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Incentive
Stock Options be granted under the Plan after June 10, 2023 (the tenth (10th)
anniversary of the date the Second Amended and Restated Plan was approved by
shareholders).
12.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan, and adjustments of the
Award Limit); (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Performance-Based Compensation shall
be made consistent with the requirements of Section 162(m) of the Code.
(b)    In the event of any transaction or event described in Section 12.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise

25






CH\2199842.5

--------------------------------------------------------------------------------



of such Award or realization of the Participant’s rights (and, for the avoidance
of doubt, if as of the date of the occurrence of the transaction or event
described in this Section 12.2 the Administrator determines in good faith that
no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable or fully vested;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including, without limitation, the grant or
exercise price), and the criteria included in, outstanding Awards which may be
granted in the future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 12.2(c) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.    
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan and adjustment of the Award Limit).
(d)    Notwithstanding any other provision of the Plan, except as may otherwise
be provided in an applicable Award Agreement, in the event of a Change in
Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. Except as may otherwise be provided in an applicable
Award Agreement, in the event an Award is assumed or an equivalent Award
substituted, and a

26






CH\2199842.5

--------------------------------------------------------------------------------



Participant has an Effective Termination of Service upon or within twelve (12)
months following the Change in Control, then such Participant shall be fully
vested in such assumed or substituted Award and such assumed or substituted
Award shall be payable or exercisable as provided in the Award Agreement. For
this purpose an “Effective Termination of Service” shall mean (i) for a
Participant who is not a Non-Employee Director, an involuntary Termination of
Service without “Cause” or by the Participant for “Good Reason,” as each term is
defined in and determined pursuant to the terms of the Company’s Executive
Officer Change in Control Plan, as in effect from time to time, whether or not
such Participant is also a participant in that plan, and (ii) for Non-Employee
Directors, means any Termination of Service.
(e)    In a Change in Control if the successor corporation refuses to assume or
substitute for the Award, then the Administrator may cause any or all of such
Awards to become fully exercisable immediately prior to the consummation of such
transaction and all forfeiture restrictions on any or all of such Awards to
lapse. If an Award is exercisable in lieu of assumption or substitution in the
event of a Change in Control, the Administrator shall notify the Participant
that the Award shall be fully exercisable for a period of fifteen (15) days from
the date of such notice, contingent upon the occurrence of the Change in
Control, and the Award shall terminate upon the expiration of such period.
(f)    For the purposes of this Section 12.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each share
of Common Stock subject to an Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
(g)    The Administrator may, in its discretion, include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.
(h)    No adjustment or action described in this Section 12.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b-3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions. With
respect to Awards which are granted to Covered Employees and are intended to
qualify as Performance-Based Compensation, no adjustment or action described in
this Section 12.2 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause such Award

27






CH\2199842.5

--------------------------------------------------------------------------------



to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify.
(i)    The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
(j)    No action shall be taken under this Section 12.2 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
(k)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock including, without
limitation, any Equity Restructuring, for reasons of administrative convenience,
the Company in its discretion may refuse to permit the exercise of any Award
during a period of up to thirty (30) days prior to the consummation of any such
transaction.
12.3    Approval of Plan by Stockholders. The Second Amended and Restated Plan
was approved by the Company’s stockholders on June 10, 2013. The amendments made
to the Second Amended and Restated Plan to create this Plan did not require
stockholder approval under the terms of the Second Amended and Restated Plan.
All Awards granted and outstanding under the terms of the Original Plan or the
Second Amended and Restated Plan as of the Effective Date of this Plan shall
remain outstanding and, if applicable, exercisable, in each case, pursuant to
the terms of such individual grants and the terms of this Plan.
12.4    No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Common Stock covered by any Award until the Participant becomes the
record owner of such shares of Common Stock.
12.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
12.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants

28






CH\2199842.5

--------------------------------------------------------------------------------



of the Company or any Subsidiary, or (b) to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including, without limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.
12.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal, state, local and foreign laws, rules
and regulations (including, but not limited to state, federal and foreign
securities law and margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
12.8    Discretion. Whenever the Administrator, Company, Committee or Board
exercises its discretion under the Plan, such discretion shall be in its sole
and absolute discretion.
12.9    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
12.10    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
12.11    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date. In that regard, to the
extent any Award under the Plan or any other compensatory plan or arrangement of
the Company or any of its Subsidiaries is subject to Section 409A of the Code,
and such Award or other amount is payable upon Termination of Service (or any
similarly defined term), then, (i) such Award or amount shall only be paid to
the extent such Termination of Service qualifies as a “separation from service”
as defined in Section 409A of the Code, and (ii) if such Award or amount is
payable to a “specified employee” as defined in Section 409A of the Code then to
the extent required in order to avoid a prohibited distribution under Section
409A of the Code, such Award or other compensatory payment shall not be payable
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Participant’s

29






CH\2199842.5

--------------------------------------------------------------------------------



Termination of Service, or (ii) the date of the Participant’s death.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including, without limitation, such Department of Treasury guidance as may be
issued after the Effective Date), the Administrator may adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including, without limitation, amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.
12.12    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.
12.13    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
12.14    Indemnification. To the extent allowable pursuant to applicable law,
the Administrator, each member of the Committee, each member of the Board, each
member of any committee appointed by the Board and any officer of the Company or
any of its Subsidiaries to whom authority was delegated under or in connection
with this Plan, shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
12.15    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
12.16    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
12.17    Arbitration.

30






CH\2199842.5

--------------------------------------------------------------------------------



(a)    Except as otherwise specially provided in this Plan or an Award
Agreement, any and all disputes, controversies or claims arising out of,
relating to or in connection with this Plan, including, without limitation, any
dispute regarding its arbitrability, validity or termination, or the performance
or breach thereof, shall be exclusively and finally settled by arbitration
administered by the American Arbitration Association (“AAA”). Either party may
initiate arbitration by notice to the other party (a “Request for Arbitration”).
The arbitration shall be conducted in accordance with the AAA rules governing
commercial arbitration in effect at the time of the arbitration, except as they
may be modified by the provisions of this Agreement. The place of the
arbitration shall be Chicago, Illinois. The arbitration shall be conducted by a
single arbitrator appointed by the Participant from a list of at least five (5)
individuals who are independent and qualified to serve as an arbitrator
submitted by the Company within fifteen (15) days after delivery of the Request
for Arbitration. The Participant will make its appointment within ten (10) days
after it receives the list of qualified individuals from the Company. In the
event the Company fails to send a list of at least five (5) qualified
individuals to serve as arbitrator to the Participant within such fifteen-day
time period, then the Participant shall appoint such arbitrator within
twenty-five (25) days from the Request for Arbitration. In the event the
Participant fails to appoint a person to serve as arbitrator from the list of at
least five (5) qualified individuals within ten (10) days after its receipt of
such list from the Company, the Company shall appoint one of the individuals
from such list to serve as arbitrator within five (5) days after the expiration
of such ten (10) day period. Any individual will be qualified to serve as an
arbitrator if he or she shall be an individual who has no material business
relationship, directly or indirectly, with any of the parties to the action and
who has at least ten (10) years of experience in the practice of law with
experience in executive compensation matters. The arbitration shall commence
within thirty (30) days after the appointment of the arbitrator; the arbitration
shall be completed within sixty (60) days of commencement; and the arbitrator’s
award shall be made within thirty (30) days following such completion. The
parties may agree to extend the time limits specified in the foregoing sentence.
(b)    The arbitrator will apply the substantive law (and the law of remedies,
if applicable) of the State of Delaware without giving effect to the principles
of conflicts of law, and will be without power to apply any different
substantive law. The arbitrator will render an award and a written opinion in
support thereof. Such award shall include the costs related to the arbitration
and reasonable attorneys’ fees and expenses to the prevailing party. The
arbitrator also has the authority to grant provisional remedies, including,
without limitation, injunctive relief, and to award specific performance. The
arbitrator may entertain a motion to dismiss and/or a motion for summary
judgment by any party, applying the standards governing such motions under the
Federal Rules of Civil Procedure, and may rule upon any claim or counterclaim,
or any portion thereof (a “Claim”), without holding an evidentiary hearing, if,
after affording the parties an opportunity to present written submission and
documentary evidence, the arbitrator concludes that there is no material issue
of fact and that the Claim may be determined as a matter of law. The parties
waive, to the fullest extent permitted by law, any rights to appeal, or to
review of, any arbitrator’s award by any court. The arbitrator’s award shall be
final and binding, and judgment on the award may be entered in any court of
competent jurisdiction, including, without limitation, the courts of Cook
County, Illinois. The Company and each Participant under this Plan irrevocably
submits to the non-exclusive jurisdiction and venue in the courts of the State
of Illinois and the United States sitting in Chicago, Illinois in connection
with any such proceeding, and waives any objection based on forum non

31






CH\2199842.5

--------------------------------------------------------------------------------



conveniens. THE COMPANY AND EACH PARTICIPANT IRREVOCABLY WAIVES SUCH PARTY’S
RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ACTION TO ENFORCE AN
ARBITRATOR’S DECISION OR AWARD PURSUANT TO SECTION 12.16(a) OF THIS PLAN.
(c)    The parties agree to maintain confidentiality as to all aspects of the
arbitration, except as may be required by applicable law, regulations or court
order, or to maintain or satisfy any suitability requirements for any license by
any state, federal or other regulatory authority or body, including, without
limitation, professional societies and organizations; provided, that nothing
herein shall prevent a party from disclosing information regarding the
arbitration for purposes of enforcing the award. The parties further agree to
obtain the arbitrator’s agreement to preserve the confidentiality of the
arbitration.
ARTICLE 13.
PERFORMANCE-BASED COMPENSATION
13.1    Purpose. The Administrator, in its sole discretion, may determine at the
time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation. If the Administrator, in
its sole discretion, decides to grant such an Award to an Eligible Individual
that is intended to qualify as Performance-Based Compensation, then the
provisions of this Article 13 shall control over any contrary provision
contained in the Plan. The Administrator, in its sole discretion, may grant
Awards to other Eligible Individuals that are based on Performance Criteria or
Performance Goals but that do not satisfy the requirements of this Article 13
and that are not intended to qualify as Performance-Based Compensation. Unless
otherwise specified by the Administrator at the time of grant, the Performance
Criteria with respect to an Award intended to be Performance-Based Compensation
payable to a Covered Employee shall be determined on the basis of Applicable
Accounting Standards.
13.2    Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.
13.3    Types of Awards. Notwithstanding anything in the Plan to the contrary,
the Administrator may grant any Award to an Eligible Individual intended to
qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, Restricted Stock Units that vest and
become payable upon the attainment of specified Performance Goals and any
Performance Awards described in Article 8 that vest or become exercisable or
payable upon the attainment of one or more specified Performance Goals.
13.4    Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or

32






CH\2199842.5

--------------------------------------------------------------------------------



any designated fiscal period or period of service (or such earlier time as may
be required under Section 162(m) of the Code), the Administrator shall, in
writing, (a) designate one or more Eligible Individuals, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period based on the Performance Criteria, and (d)
specify the relationship between Performance Criteria and the Performance Goals
and the amounts of such Awards, as applicable, to be earned by each Covered
Employee for such Performance Period. Following the completion of each
Performance Period, the Administrator shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, the
Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Administrator may deem relevant, including the
assessment of individual or corporate performance for the Performance Period.
13.5    Payment of Performance-Based Awards. Unless otherwise provided in the
applicable program or Award Agreement and only to the extent otherwise permitted
by Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify
as Performance-Based Compensation, the Participant must be employed by the
Company or an Affiliate throughout the Performance Period. Unless otherwise
provided in the applicable Performance Goals, program or Award Agreement, a
Participant shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.
13.6    Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.
* * * * *
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Hyatt Hotels Corporation on December 10, 2015.
Executed on this 10th day of December, 2015.




/s/ Rena Hozore Reiss
Corporate Secretary

33






CH\2199842.5